Russell E. Anderson, CPA Russ Bradshaw, CPA William R. Denney, CPA Sandra Chen, CPA Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 August 12, 2013 Dear Sir/Madam: We have read the statements included in the Form 8-K dated August 7, 2013of Ultra Sun Corporationto be filed with the Securities and Exchange Commission and are in agreement with the statements contained in Item 4.01 insofar as they relate to our firm. Verytruly yours, 5296 S. Commerce Dr Suite 300 Salt Lake City, Utah USA (T) 801.281.4700 (F) 801.281.4701 Suite A, 5/F Max Share Center 373 Kings Road North Point Hong Kong (T) 852.21.555.333 (F) 852.21.165.222 abcpas.net Anderson Bradshaw PLLC Salt Lake City, UT 84107
